Cane Clark llp 3273 E. Warm Springs Las Vegas, NV89120 Kyleen E. Cane* Bryan R. Clark^ Telephone:702-312-6255 Scott P. Doney~ Joe Laxague~ Facsimile:702-944-7100 Email:sdoney@caneclark.com August 7, THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance 450 Fifth Street, NW Mail Stop Attention:Duc Dang, Staff Attorney, Division of Corporation Finance Re:Media Sentiment, Inc. Amendment No. 7 to Registration Statement on Form S-1 Filed July 9, 2008 File No. 333-144101 We write on behalf of Media Sentiment, Inc. (the “Company”) in response to your letter of August 7, 2008, by Michael McTiernan, Special Counsel of the United States Securities and Exchange Commission (the “Commission”), regarding the above-referenced Amendment No. 7 to Registration Statement on Form S-1 (the “Comment Letter”).On behalf of the Company, we have filed with the Commission via the EDGAR system, the Seventh Amended Registration Statement on Form S-1 (the “Seventh Amended S-1”). The factual information provided herein relating to the Company has been made available to us by the Company.Paragraph numbering used for each response corresponds to the numbering used in the Comment Letter. Audited Financial Statements as of December 31, 2007 Report of Independent Registered Public Accounting Firm, page F-1 1. We have reviewed your response to comment four and your inclusion of the other audit report for your financial statements for the year ended December 31, 2006.The audit report date and the lack of an explanatory paragraph regarding a going concern are inconsistent with the audit report references in your current audit report dated March 28, 2008 and audit reports that have been included in previous amendments of your S-1.Please clarify or revise to include the appropriate audit report. Please be advised that the audit report dated February 20, 2007 was inadvertently attached.The correct audit response report is dated February 9, 2007.This has been included in the Form S-1/A, Amendment Number 8 with an appropriate explanatory note. Exhibit 23.2 2. The date of the audit report referenced in the consent is inconsistent with the audit report date on the opinion included on page F-2.Please clarify or revise accordingly. Please be advised that the audit report dated February 20, 2007 was inadvertently attached.The correct audit response report is dated February 9, 2007.This has been included in the Form S-1/A, Amendment Number 8 with an appropriate explanatory note. Thank you for the opportunity to respond to these comments.Please feel free to contact me at the number provided above with any further questions or comments. Sincerely, /s/Scott Doney Scott Doney, Esq. Cane Clark, LLP
